Per Ctjriam,
The proposed testimony referred to in the first specification was rightly excluded because it was incompetent for the purpose stated in the offer or for any other legitimate purpose in this case.
We find nothing in the testimony that would have justified the learned trial judge in submitting the case to the jury. There was no disputed question of fact for their consideration. It was conclusively shown by uncontroverted evidence that the plaintiff was not entitled to recover on the policy in suit, and there was therefore no error in directing a verdict in favor of the defendant company.
Judgment affirmed.